Title: To James Madison from William Eustis, 11 September 1811
From: Eustis, William
To: Madison, James


Sir,War Dept. Septr. 11. 1811.
I have the honor to enclose for your consideration a Letter from W. Jones Esqr Judge Advocate requesting instructions relative to the proceeding of the General Court Martial in the case therein mentioned. If the court shall determine that they will not take cognizance of any charges implying offences of more than two years standing, those laid in the five first charges, together with all the specifications of the eighth charge, excepting the last, will, it is presumed, be omitted or not tried, as will appear by reference to a copy of the charges which is also herewith enclosed. I am however strongly impressed with an opinion that the Court will take cognizance of all the charges. With the highest respect your obedt. servt.
W. Eustis
